Capitol Federal Financial Exhibit Named Executive Officer Salary and Bonus Arrangements Base Salaries The base salaries, effective July 4, 2009, for the executive officers (the "named executive officers") of Capitol Federal Financial who will be named in the compensation table that appears in the Company's annual meeting proxy statement for the fiscal year ended September 30, 2009 are as follows Name and Title Base Salary John B. Dicus Chairman, President and Chief Executive Officer $500,000 John. C. Dicus Chairman Emeritus $180,000 R. Joe Aleshire Executive Vice President $224,500 Larry K. Brubaker Executive Vice President $224,500 Kent G. Townsend Chief Financial Officer $230,000 Morris J. Huey II Executive Vice President $225,000 Bonus Plans The Compensation Committee of the Company’s board of directors has approved a short-term performance plan (the “STPP”).The STPP provides for annual bonus awards, as a percentage of base salary, to selected management personnel based on the achievement of pre-established corporate and individual performance criteria.Awards, if any, are typically made in January for the fiscal year ended the preceding September 30th.The STPP will expire following the payment of bonuses for fiscal 2013.The STPP was filed on December 1, 2008 as Exhibit 10.10 to the Annual Report on Form 10-K for the fiscal year ended September 30, 2008. The corporate performance criteria under the STPP are comprised of targeted levels of the Company’s return on average equity, basic earnings per share and efficiency ratio.For each executive officer named below, with the exception of John C. Dicus, 90% of his award will continue to be based on the attainment of corporate performance goals, with the remainder based on his achievement of individual performance objectives.For John C. Dicus, 100% of his award will be based upon the attainment of corporate performance goals. Under the STPP, the maximum potential annual bonus awards for the executive officers whom the Company believes are likely to be named in the summary compensation table in the Company’s proxy statement for its annual meeting of stockholders following the end of fiscal year 2009 are as follows:John B. Dicus, Chairman, President and Chief Executive Officer, 60% of base salary; Larry K. Brubaker, Executive Vice President for Corporate Services, 40% of base salary; Kent G.
